Opinion issued July 9, 2015




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00513-CR
                               NO. 01-15-00515-CR
                               NO. 01-15-00516-CR


                            ———————————
                      IN RE MICHAEL BLAIR, Relator



           Original Proceeding on Petition for Writ of Mandamus1


                          MEMORANDUM OPINION




1
     The underlying causes of action are Michael Blair v. The State of Texas, in the
     District Court of Harris County, Texas, 208th Judicial District, cause nos. 703912,
     709436, and 709438, the Honorable Denise Collins presiding.
        By petition for writ of mandamus, relator Michael Blair seeks a writ of
mandamus compelling the trial court to rule on a motion for judgment nunc pro
tunc.

        We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b)




                                          2